TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00760-CR



                                 James Arthur Brown, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-13-300630, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant James Arthur Brown filed his notice of appeal on November 13, 2013.

Appellant’s brief on appeal was originally due on April 30, 2014. On counsel’s motions, the

deadline for filing was extended to October 28, 2014. Appellant’s counsel has now filed a fourth

motion requesting that the Court extend the time for filing appellant’s brief for an additional

60 days. We grant the motion for extension of time and order appellant to file a brief no later than

December 29, 2014. No further extension of time will be granted. Failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

                It is so ordered this 31st day of October, 2014.
Before Justices Puryear, Pemberton, and Field

Do Not Publish




                                                2